 Case 18-30870            Doc 48      Filed 05/01/19 Entered 05/01/19 13:00:44                         Desc Main
                                         Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: ALFREDA C THOMPSON                                             ) Case No. 18 B 30870
                                                                   )
                                                            Debtor ) Chapter 13
                                                                   )
                                                                   ) Judge: DONALD R CASSLING

                                              NOTICE OF MOTION


 ALFREDA C THOMPSON                                                  DAVID M SIEGEL
                                                                     via Clerk's ECF noticing procedures
 125 S AUSTIN #1
 CHICAGO, IL 60644

  Please take notice that on June 06, 2019 at 9:15 am my designee or I will appear before the Honorable Judge
  DONALD R CASSLING at 219 South Dearborn Courtroom 619, Chicago, IL and present the motion set forth
  below.

  I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
  named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on May 01,
  2019.

                                                                        /s/ Tom Vaughn

                TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS


 Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
 support thereof states:

 1.    On November 01, 2018 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

 2.    The debtor's plan was confirmed on March 28, 2019.

       A summary of the debtor's plan follows:


       Monthly Payment $450.00                               Last Payment Received: 04/22/2019


       Amount Paid $2,450.00                                 Amount Delinquent $1,350.00




 WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to the
 term of a confirmed plan, pursuant to § 1307 (c) (6).


                                                                      Respectfully submitted,
 TOM VAUGHN
 CHAPTER 13 TRUSTEE                                                   /s/ Tom Vaughn
 55 E. Monroe Street, Suite 3850
 Chicago, IL 60603
 (312) 294-5900
